--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made by and
between both FIRST CONNECTICUT BANCORP, INC. and FARMINGTON BANK, with its
principal administrative office at One Farm Glen Blvd., Farmington, CT (together
with its successors and assigns, the “Bank”) and JOHN J. PATRICK, JR.
(“Executive”), dated as of the 28th day of February, 2013. All capitalized terms
unless defined herein shall have the meanings ascribed to them in the Agreement
(as defined below).


WHEREAS, the Bank and the Executive are parties to a certain Employment
Agreement dated December 31, 2011 (the “Agreement”);


WHEREAS, the parties mutually believe it to be in their best interests to amend
the Agreement to delete the evergreen provision which allows for continuous
renewal of the employment term and replace it with a provision which requires
annual renewal; and


WHEREAS, the Bank and the Executive have agreed to amend the Agreement as set
forth in this Amendment.


NOW, THEREFORE, the Bank and the Executive agree as follows:


1.           Section 1.2 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“Section 1.2                      Term of Agreement; At-Will Status. For all
purposes hereunder, notwithstanding the date of execution of this Agreement,
Executive's term of employment with the Bank pursuant to this Agreement shall be
deemed to have commenced on the Effective Date. This Agreement shall expire on
December 31, 2015 (the "Expiration Date") unless terminated earlier under
Article IV of the Agreement. The period during which Executive is employed by
the Bank hereunder is hereinafter referred to as the “Employment Term.”  The
Bank shall notify Executive no later than October 1, 2013 if it wishes to extend
the Employment Term for an additional one year. If the Bank provides such
notice, the Employment Term shall not expire until December 31, 2016.  If so
extended, the Bank may further extend the Employment Term for additional one
year terms on an annual basis thereafter by providing such notice no later than
October 1 in which the Employment Term is to expire. If the Bank does not
provide such notice by October 1 in the applicable year, the Employment Term
shall expire as of the then current expiration date (e.g., if notice is provided
by October 1, 2013 but not by October 1, 2014, the Employment Term will expire
on December 31, 2016). If the Employment Term is extended as provided herein,
all of the provisions of this Agreement shall remain in effect during the period
of such extension unless otherwise agreed in writing. Notwithstanding the
foregoing, Executive's employment is deemed "at will," meaning that Executive
may resign, or the Bank may terminate Executive's employment, at any time with
or without notice and for any or for no reason. Nothing in this Agreement shall
be construed to alter the at-will nature of Executive's employment; conversely,
Executive and Bank shall retain all contractual rights under this Agreement in
such case.”

 
 

--------------------------------------------------------------------------------

 
2.           Except as amended hereby, the Agreement shall remain in full force
and effect.


3.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original but all of which together shall be
considered one instrument.


4.           This Amendment shall be construed in accordance with and governed
by the laws of the State of Connecticut.


[Signatures Appear on the Following Page]




 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.



  FARMINGTON BANK      
By:  /s/ Robert F. Edmunds, Jr.
 
Name:  Robert F. Edmunds, Jr.
 
Title:  Chairman Compensation Committee
                 
FIRST CONNECTICUT BANCORP, INC.
     
By:  /s/Robert F. Edmunds, Jr.
 
Name:  Robert F. Edmunds, Jr.
 
Title: Chairman Compensation Committee
                 
EXECUTIVE
     
/s/ John J. Patrick, Jr.
 
John J. Patrick, Jr.


